          Case 1:20-cv-02485-JDB Document 8 Filed 09/18/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
SHAUN MCCUTCHEON, et al.,                         )
                                                  )
               Plaintiffs,                        )      Civ. No. 20-2485 (JDB)
                                                  )
               v.                                 )
                                                  )      CONSENT MOTION
FEDERAL ELECTION COMMISSION,                      )      FOR EXTENSION
                                                  )
               Defendant.                         )
                                                  )

       DEFENDANT FEDERAL ELECTION COMMISSION’S CONSENT
MOTION FOR AN EXTENSION OF TIME TO FILE ITS RESPONSE TO PLAINTIFFS’
              MOTION FOR A PRELIMINARY INJUNCTION

       Defendant Federal Election Commission (“Commission” or “FEC”) respectfully requests

a brief, one-week extension of time to file its Opposition to Plaintiffs’ Motion for Preliminary

Injunction. Plaintiffs have indicated through a notice filed sua sponte of their consent to the

Court extending the deadline for the Commission’s response to their motion from seven days

after service under LCvR 65.1(c) to14 days after service as provided for other types of motions

under LCvR 7(b). (Doc. 2-3). The currently scheduled deadline is not apparent from the docket

due to multiple failures by plaintiffs to comply with requirements that they timely provide notice

of the motion papers and certify to the Court that service had occurred. The deadline is

September 21. The Commission respectfully seeks an order granting the extension to which

plaintiffs have consented, to September 28.
           Case 1:20-cv-02485-JDB Document 8 Filed 09/18/20 Page 2 of 4




       Plaintiffs filed their motion on September 4, 2020 without providing the required notice

to the Commission under Federal Rule of Civil Procedure 65(a),1 without timely serving a copy

on the Commission as required under Federal Rule of Civil Procedure 5(b)(2), and without a

certificate of service as required by Federal Rule of Civil Procedure 5(d)(1) and Local Rule 5.3.

Plaintiffs also chose to request a preliminary injunction via motion but did so in violation of

Local Rule 7(m), which imposes a mandatory duty upon parties to confer prior to filing any non-

dispositive motion.2 The required conferral is another requirement that would have placed the

Commission on earlier notice of the motion. Six days after filing their motion, on September 10,

2020, plaintiffs emailed a courtesy copy to counsel for the Commission and sent a copy of the

motion papers to the Commission via U.S. Postal Service Priority Express. Due to the limited

processing of mail and overnight-delivery packages at the FEC’s office, which is largely closed

due to the Covid-19 pandemic, plaintiffs’ package was not delivered to the FEC office until

yesterday and was not processed by the Office of General Counsel until today. See FEC

Operations (Aug. 10, 2020), https://www.fec.gov/resources/cms-

content/documents/status_of_fec_operations_8-10-2020.pdf. The Commission has thus now


1
        The motion could be denied without prejudice on this ground alone. See, e.g., Curry v.
Cal. Dept. of Corr., No. C 09-3408, 2011 WL 855828, at *3 (N.D. Cal. Mar. 9, 2011) (denying
preliminary injunction motion where plaintiffs had not “established” service of the motion due to
a discrepancy in document names in their proofs of service “because notice is so critical”).
Should the motion be denied without prejudice and re-filed, the Commission would be in a
position to prepare a timely response to the new motion without need for an extension.

2
        That deficiency is also alone sufficient for this Court to deny plaintiffs’ motion. See, e.g.,
U.S. ex rel. Pogue v. Diabetes Treatment Ctr. of Am., Inc., 235 F.R.D. 521, 528–29 (D.D.C.
2006) (denying motion under Local Rule 7(m) because “failure to comply with the conference
requirement is sufficient basis to deny a motion to compel”). A denial without prejudice would
vindicate the purposes of the conferral requirement in the circumstances presented here. Counsel
for plaintiffs contends that conferral was not required because Commission counsel had not yet
entered appearances (Mot. at 1), an exception that does not appear in Local Rule 7(m).



                                                  2
           Case 1:20-cv-02485-JDB Document 8 Filed 09/18/20 Page 3 of 4




been able to confirm that the motion was sent for delivery on September 10 and that, absent an

extension, the deadline for the Commission’s response to the preliminary injunction motion is

Monday, September 21, 2020. Fed. R. Civ. P. 5(a)-(b), 6(a),(d); LCvR 65.1(c).3 Plaintiffs’ delay

in providing notice to the Commission establishes that their requested relief is not so urgent that

the Commission cannot be afforded an additional seven days to prepare a response.

       Good cause exists to provide an extension for other reasons as well. Staff who are

available to take on this case and a manager who must review their work had previously

scheduled vacations during nearly all of the default response timeframe allotted by the local

rules. There are “several potential legal obstacles” to the conduct in which plaintiffs propose to

engage, as the Complaint itself details, that must be considered in the preparation of a

preliminary-injunction response. (Compl. ¶ 19.) The Commission lacked a quorum of four

Commissioners to complete action on plaintiffs’ advisory opinion request and make a

determination whether the planned conduct would comply with FECA. (Compl. ¶ 25.)

       Pursuant to Local Civil Rule 7(m), counsel for the Commission has conferred with

counsel for plaintiffs. Plaintiffs consent to this motion.

       A proposed order is attached.




3
        Though certificates of service must be filed “within a reasonable time of service,” Fed. R.
Civ. P. 5(d)(1)(B)(i), none has been filed to date for plaintiffs’ motion.


                                                  3
        Case 1:20-cv-02485-JDB Document 8 Filed 09/18/20 Page 4 of 4




                                              Respectfully submitted,

Lisa J. Stevenson (D.C. Bar No. 457628)       /s/ Haven G. Ward
Acting General Counsel                        Haven G. Ward (D.C. Bar No. 976090)
lstevenson@fec.gov                            Attorney
                                              hward@fec.gov
Kevin Deeley
Associate General Counsel                     COUNSEL FOR DEFENDANT
kdeeley@fec.gov                               FEDERAL ELECTION COMMISSION
                                              1050 First Street NE
Harry J. Summers                              Washington, D.C. 20463
Assistant General Counsel                     (202) 694-1650
hsummers@fec.gov
                                              September 18, 2020




                                          4
